Title: James Smith to the Commissioners, 24 August 1778
From: Smith, James
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Paris Hotel de Saxe Augt. 24 1778
     
     This is to inform you that when I arrived at Calis the 4th of May 1778 I had part of my Baggage detain’d by the Custom House Officers under the pretence of their being contraband. They consist of Household Linnen and some articles included under the denomination of plate which had been in use for some time and appeared to me as necessary for the comfort of a private family unused to the Customs of this Country as wearing Apparel. Let it be observed I did not refuse to pay the duty but as the value could not be immediately assertained and the price demanded for their ransom nearly equal to the Original Cost and which I considered as an imposition not warranted by the Laws of this Country I was determined to complain upon my arrival at Paris.
     Soon after my arrival I accordingly mentioned the affair to Mr. Lee considering it came within his department but was told there was no remedy but pay the duty and that his Brother altho’ a public Minister had been under the same predicament and was Obliged to pay fifteen Guineas, not considering that public Ministers who are receiving the Emoluments of Office and may be under the necessity of Living with a Splendor ill suited to the Genius of rising Rebublics groaning under immense burdens and struggling with every difficulty were in a situation very different from private individuals flying with their family’s from the Tyranny of Old Goverments and forsaking their private employments to seek shelter in a Kingdom in open Alliance and supposed bound by the faith of Treaty to give succour and protection to every American. What might not be felt in one case, might operate as a real grievance in the other, and will if not rectified prevent many Emigrations from Britain of its most useful inhabitants and therefore loudly demands the attention of the Commissioners.
     Not satisfied with Mr. Lee’s answer, yet unwilling to occupy the time of the Commissioners who are supposed to be engaged in matters of more importance I represented this affair to Mr. Grand and begged the favor that he as a French Subject would apply to the proper Officers and indeavour to inforce the propriety of granting exclusive priviledges to persons in simular circumstances which from the temper of the times must frequently happen. Mr. Grand admitting the propriety of my reasoning and the necessity of the measure promised that he would interest himself in this business upon the broad Bottom I mentioned which would be one trouble and serve as a rule of conduct for Custom-house Officers on all future Occasions.
     The matter rested in this situation till the 4th of July. Not hearing from Mr. Grand (who I understood had mentioned the matter to the Commissioners) I then related the circumstances of the Case to Doctor Franklin who promised that he would pay proper attention to it and make the application required. After a considerable lenght of time I waited on him for his answer but much to my surprise I found he did not so much as remember the Transaction and requested to know my meaning and upon explination desired I would send him a memorandum of the detained Articles. Knowing that memory is the first faculty we receive in our Infancy, and the first which leaves us in the Evening of Life I thought it most proper to convey the Memoire requested through the Channel of young Mr. Franklin supposing that duty and natural Affection would supply the imbicility incident to Old Age by reminding him of what might again slip his memory and which would be very inconvenient to me as I intend shortly leaving the Kingdom. In my letter to Mr. Franklin, I complained that I thought my self neglected and Ill treated in which Opinion I am happy to find I am not singular, and received a reply containing expressions which if dictated by a man in Office I hope the Genius of Our republics will never admit without serious circumspection, and can only be excused as coming from a young Gentleman who perhaps may not yet have learned, that even King’s who bear the highest Offices of State, were not raised from the common level for their own benefit, that they are the Servants of their constituents; that the meanest of their countrymen demand their services as the price of their submission to the Laws when ever their various exigencies demand them and that delays and Inattention operate as Injuries which every man has a right to complain of when he finds himself neglected without incurring the sensure of indecency a privilege which I hope every man who bears the honorable tittle of an American will have spirit enough to mantain with men in Office from whom even a proud Look ought to be considered in an alarming point of view at a period of Our History where we may be in danger of Sliding from an Absolute power into an Aristocratic Tyrranny in my opinion infi­nitely more intolerable and thereby lose the great Objects for which we have been contending.
     I hope Gentlemen you will consider these reflections not intended as personal, disrespectful or derogatory to the honor of the Commission. I mean them as a complaint against what I am perswaded will not be permitted by any gentleman under your influence or supposed to be employed about your persons either in a private or public capacity. Permit me to add no man more than myself is impressed with a higher sense of gratitude for the Signal services you may have done your Country or feels a greater veneration for the persons who are appointed to fill so important a Station.
     I would not be understood to ask any thing unreasonable or arrogate to myself any marks of attention more than what is due to the meanest of my Countrymen. The articles in question must appear trifeling when contrasted with the many grand Objects which must necessarily engage your attention. But this is not what I am contending for. The question to be determined is what reception or indulgences Gentlemen Emigrating from Britain to America through the Channel of this Kingdom are to expect that every man in future be able to regulate his private affairs with prudence in proportion to his circumstances. It were easy to recite perticular Cases, were where being obliged to sell some kinds of property (independant of the loss) manufactured in England would oblige many to abandon their intentions of removing into america to the great detriment of that Country. I myself stand in this predicament with respect to some articles which cannot be replaced within this Country or America some of which are absolutely necessary to the excersise of my Profession.
     I flatter myself these circumstances have escaped your attention through a multiplicity of weightier matters and doubt not from your Credit with, and the present disposition of this Government to cement the union between the two countries by the most powerful of all motives, will with joy embrace the opportunity of granting your request and that every American may return to his Native Country under the full impression of your politeness and minute attention to their various necessities. If a formal state of my case was not delivered in writing it was because I rather wished to receive relief under a General regulation and not as a perticular favor done to an individual espe­cially as I had been seriously informed the same had been refused to a public Minister. I Judged a verbal representation more respectable to the Commissioners besides my own feelings would not admit my asking a perticular favor of Gentlemen who from the 6th of May till the 4th of July did not think me worthy of the politeness and attention which had been shewn to others whose sentiments had been notoriously Hostile to the grand interests of America and it may be worthy of Observation that when I related the perticulars on the 4th of July to Doctor Franklin I was not given to understand that a “Memoire stating the affair addressed jointly” to the Commissioners was necessary to be adopted. I have the Honour to be with all Due Respect, Gentlemen, Your most Obedient most humble Servant,
     
      James Smith
     
    